COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 IN RE:                                                               No. 08-17-00161-CV
                                                   §
 DISH NETWORK, L.L.C. AND                                       AN ORIGINAL PROCEEDING
 ECHOSPHERE L.L.C.,                                §
                                                                       IN MANDAMUS
 RELATORS.                                         §

                                                   §

                                         JUDGMENT

         The Court has considered this cause on the Relators’ petition for writ of mandamus against
Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas, and concludes
that Relators’ petition for writ of mandamus should be conditionally granted. We therefore direct
the trial court to withdraw its order denying Relators’ motion to quash the deposition notice for
Katherine Leyba and enter an order granting the motion to quash, in accordance with the opinion
of this Court. If Real Party in Interest fails to file within thirty days from the date of this opinion
a motion establishing she is entitled to pre-arbitration discovery pursuant to
TEX.CIV.PRAC.&REM.CODE ANN. § 171.086(a)(4) and (6) or fails to present evidence sufficient to
entitle her to a Tipps evidentiary hearing, the trial court is ordered to summarily rule on the motion
to compel arbitration. The motion to compel and arbitration and any reasonable discovery must
be resolved without delay. The writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2018.

                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.